Judge Harold R. Banke.
Johann Sebastian Jones was convicted of selling cocaine. In his sole enumeration of error, he challenges the sufficiency of the evidence.
This case arose after an undercover officer met Jones on a road near a community center. Price v. State, 222 Ga. App. 655, 657 (2) (475 SE2d 692) (1996) (evidence on appeal must be viewed in a light most favorable to the verdict). When the officer told him she wanted “a twenty,” he asked if she was with the police. After she denied any affiliation with the police, Jones arranged for the officer to meet him at a nearby park. Upon the officer’s arrival, Jones and an unidentified man walked up to her car. Then Jones said, “Yeah, go ahead,” and the unidentified man handed a small piece of a substance which subsequently tested positive for cocaine to the officer in exchange for $20. Jones then stated, “It’s straight,” meaning the cocaine was of good quality. This transaction was videotaped. Later that day, *64another officer arrested Jones. Held:
Decided October 29, 1997.
Leonard M. Tuggle, Jr., Lawrence D. Galehouse, for appellant.
Daniel J. Craig, District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.
The evidence, viewed in the light most favorable to the verdict, was sufficient to allow the jury to find each essential element of the sale of cocaina Jackson v. Virginia, 443 U. S. 307, 319-320 (99 SC 2781, 61 LE2d 560) (1979); OCGA § 16-13-30 (b). The undercover officer testified that Jones arranged for her to meet the unidentified individual who provided the cocaine and he presided over the sale, even vouching for the cocaine’s quality. The jury was instructed on parties to a crime, and we find the evidence was sufficient to authorize Jones’ conviction as a party to the crime of the sale of cocaine. OCGA § 16-2-20 (b) (3); Wrease v. State, 214 Ga. App. 727, 728 (1) (448 SE2d 911) (1994). These facts and Jones’ repeated inquiries about whether the undercover officer was affiliated with the police undermine his assertion that he was merely present at the scene and lacked criminal intent. Woods v. State, 224 Ga. App. 52, 55 (4) (479 SE2d 414) (1996).

Judgment affirmed.


Pope, P. J., and Blackburn, J., concur.